Citation Nr: 1015522	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
with depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

In the Veteran's Substantive Appeal, his representative 
indicated that the Veteran had been seen twice since April 
2008, the most recent treatment record in the claims file.  
The representative also indicated that the Veteran had been 
seen in March 2008, which is not of record.  A notation on 
the Substantive Appeal from a decision review officer (DRO) 
dated in June 2008 indicates that the additional document was 
reviewed, but was cumulative in nature.  However, the claims 
file only contains treatment records from the VA Medical 
Center in Wichita, Kansas dated through January 2008 and the 
evaluation in April 2008.  As the DRO notation confirms that 
at least one additional record exists, a remand is necessary 
so that that record, in addition to any other treatment 
records, can be obtained.  

In addition, in a March 2010 Written Informal Hearing 
Presentation, the Veteran's representative indicated that the 
Veteran was unable to work due to his psychiatric illness 
based on a finding of unemployability by a psychiatrist; 
however, that matter has not yet been addressed.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
claim for a total rating based on individual unemployability 
(TDIU) is part of a claim for a higher rating when such claim 
is raised by the record or asserted by a Veteran.  In this 
case, the evidence listed above clearly raises the issue.  
Therefore, on remand, the RO should also consider whether he 
may be entitled to TDIU in connection with his increased 
rating claim pursuant to Rice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 
the Veterans Claims Assistance Act of 
the evidence needed to substantiate his 
claim for TDIU and of VA's duties to 
assist him in developing this claim. 
	
2.  Attempt to obtain VA medical 
records pertaining to the Veteran from 
the VA Medical Center in Wichita, 
Kansas dated since January 2008.  Any 
additional pertinent records identified 
by the Veteran during the course of the 
remand should also be obtained, 
following the receipt of any necessary 
authorizations from the Veteran, and 
associated with the claims file.  If no 
records can be located, it should be so 
stated, in writing, for inclusion in 
the claims folder.

3.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  In 
doing so, the RO must address the TDIU 
aspect of the Veteran's claim pursuant 
to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If any benefit sought on 
appeal is not granted in full, the 
Veteran and his representative should 
be issued a supplemental statement of 
the case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


